DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on January 18, 2022 is acknowledged. Currently Claims 1-5  are pending. Claims 1-3 has been amended. Claims 4-5 are new.

	Applicant's arguments with respect independent claim 1 have been considered but are moot in view of the new ground(s) of rejection. Amended claim 1 result in a different scope than that of the originally presented Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. US2006/0184274 hereinafter referred to as Sakai in view of Wu US2020/0365149 and  Breed et al. US2001/0003168 hereinafter referred to as Breed.

As per Claim 1, Sakai teaches the independent-operation intelligent image-tracking device comprising a main body and a single chip unit integrated in the main body (Sakai, Figure 1), 
wherein the main body is provided with a dynamic mechanism, includes a lens-module, an image recognition module, and an image analysis module, the lens module being configured to obtain images of an external object, and is electrically connected to the dynamic mechanism. 
Sakai does not explicitly teach configured to direct the dynamic mechanism to rotate the main body to continue to face toward the external object. 
	Wu teaches configured to direct the dynamic mechanism to rotate the main body to continue to face toward the external object. (Wu, Paragraph [0035], [0036], Figure 4, “Because the gimbal 4011 can rotate, a tracking shot may be realized. With such an imaging device, the generation of the control command based on the control information may include: generating a tracking shot control command in response to the control information including tracking indication information. The tracking shot control command may be used to control the rotation of the gimbal 4011, and trigger the camera 4012 to track the target object included in the tracking indication information.” “Subsequently, it may be needed to recognize “me (the user who initiated the voice command),” “the dog,” or “the tree” from the captured image to realize object tracking based on image recognition, and continuously control the camera 4012 to perform the tracking shot”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu into Sakai because by providing the means for object tracking into the camera system of Sakai will increase the functionality of the camera of Sakai to include desirable function. 
Sakai in view of Wu does not explicitly teach the single chip unit includes a lens-module, an image recognition module, and an image analysis module, the lens module being configured to obtain images of an external object,
	Breed teaches the single chip unit a lens-module, an image recognition module, and an image analysis module, the lens module being configured to obtain images of an external object, 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Breed into Sakai in view of Wu because by integrating the components of the environmental information acquisitions means of Sakai into a single chip will reduce the footprint of the components inside the robot and provide a flexible design for the robot. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.


As per Claim 4, Sakai in view of Wu and Breed teaches the independent-operation intelligent image-tracking device as in claim 1, wherein the main body of the device is a camera selfie stand. (Wu, Figure 4, the camera unit is positioned and utilized as a selfie stand for the user)
The rationale applied to the rejection of claim 1 has been incorporated herein.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. US2006/0184274 hereinafter referred to as Sakai in view of Wu US2020/0365149 and  Breed et al. US2001/0003168 hereinafter referred to as Breed as applied to Claim 1 and further in view of Boeckle US2012/0295510.


As per Claim 2, Sakai in view of Wu and Breed teaches the independent-operation intelligent image-tracking device as in claim 1, 
Sakai in view of Wu and Breed does not explicitly teaches wherein the main body of the device is an electric plush toy.
Boeckle teaches wherein the main body of the device is an electric plush toy. (Boeckle, Paragraph [0014], the plush toy contains cameras and motor for movement)

	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 2. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. US2006/0184274 hereinafter referred to as Sakai in view of Wu US2020/0365149 and  Breed et al. US2001/0003168 hereinafter referred to as Breed as applied to Claim 1 and further in view of Thompson et al. US2001/0028175 hereinafter referred to as Thompson.

As per Claim 3, Sakai in view of Wu and Breed teaches the independent-operation intelligent image-tracking device as in claim 1, 
to motivate the rotation of the main body of the device (Sakai, Paragraph [0058], Wu, Paragraph [0035], [0036])
Sakai in view of Wu and Breed does not explicitly teach wherein the dynamic mechanism includes a motor combined with a gear set and a connecting rod assembly. 
Thompson teaches wherein the dynamic mechanism includes a motor combined with a gear set and a connecting rod assembly. (Thompson, Paragraph [0027], the drive assembly 34 comprises a reversible rotary motor 80, a drive rod 82, and a gear train 84 which transfers rotary motion from the motor 80 to the drive rod 82.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Thompson into Sakai in view of Wu and Breed because by providing the assembly of Thompson to the movement mechanism of Sakai will allow the robot of Sakai to move efficiently and effectively in an environment. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 3.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. US2006/0184274 hereinafter referred to as Sakai in view of Wu US2020/0365149 and  Breed et al. US2001/0003168 hereinafter referred to as Breed as applied to Claim 1 and further in view of Shoemake et al. US2017/0223109 hereinafter referred to as Shoemake.


As per Claim 5, Sakai in view of Wu and Breed teaches the independent-operation intelligent image-tracking device as in claim 1, 
Sakai in view of Wu and Breed does not explicitly teaches wherein the main body of the device is a toy car.
Shoemake teaches wherein the main body of the device is a toy car. (Shoemake, Paragraph [0082], remote controllers for the toy vehicle, toy aircraft, or drone, and thus are provided with functionality to control the movement and other functions (e.g., any of lights, sounds, camera functions, and/or the like) of the toy vehicle, toy aircraft, or drone” There exist a camera on the toy vehicle used to capture images)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Shoemake into Sakai in view of Wu and Breed because by integrating components of Sakai into a toy car of Shoemake will expand the applications that can be used for the robot design of Sakai.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 5. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666